Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Jin et al., (Proteomics 2013, 13(17), pages 2682-2691) (submitted in the IDS filed 05/01/2020) is considered to be the closest prior art of record.  Jin et al discloses the detection of citrulline-modified brain proteins by treating brain tissue samples with a protease and detecting with mass spectrometry.  However, Jin et al does not teach nor fairly suggest detecting citrullinated peptides and proteins as recited in a sample as recited from a human subject that is suspected of having Alzheimer’s disease. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/GARY COUNTS/Primary Examiner, Art Unit 1641